           Case 3:20-cv-00151-JCH Document 35 Filed 07/02/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF CONNECTICUT

JULIE PERRY,                                )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )      Civil Action No.: 3:20-CV-00151-JCH
                                            )
MONRO, INC.,                                )
                                            )
                                            )
               Defendant.                   )


                            NOTICE OF DEPOSITION OF PLAINTIFF
                                       JULIE PERRY

         PLEASE TAKE NOTICE that Defendant, by and through its attorneys of record, will take

the deposition of Plaintiff Julie Perry in the above referenced matter. The deposition will take

place at Halloran & Sage LLP, One Goodwin Square, 225 Asylum Street, Hartford, CT 06103-

4303, on Thursday, September 24, 2020, commencing at 9:30 a.m. The deposition will be recorded

by stenographic and videographic means by an officer of the court with the power to administer

oaths.

                                            Respectfully submitted,

                                            /s/ Kimberly A. Jones
                                            Kimberly A. Jones, MO Bar No. 46688
                                            (pro hac vice)
                                            SEYFERTH BLUMENTHAL & HARRIS LLC
                                            4801 Main Street, Suite 310
                                            Kansas City, MO 64112
                                            Telephone: 816-756-0700
                                            Facsimile: 816-756-3700
                                            Email: kim@sbhlaw.com


                                            Kevin J. Greene, Esq.
                                            Halloran & Sage LLP
                                            One Goodwin Square, 225 Asylum Street
                                            Hartford, CT 06103-4303
         Case 3:20-cv-00151-JCH Document 35 Filed 07/02/20 Page 2 of 2




                                           ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       This is to certify that on this 2nd day of July, 2020, a copy of the foregoing was filed
electronically through the court’s CM/ECF System.

Bryan P. Fiengo, Esq.
Suisman, Shapiro, Woll, Brennan, Gray & Greenberg, P.C.
2 Union Plaza, Suite 200
P.O. Box 1591
New London, CT 06320
bfiengo@ssswbgg.com


ATTORNEY FOR PLAINTIFF


                                                    /s/ Kimberly A. Jones
                                                    Attorney for Defendant




                                              2
